Title: From Thomas Jefferson to Robert Smith, 19 May 1806
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Th:J. to mr Smith.
                            May 19. 06. Monticello.
                        
                        We have two posts a week, leaving Washington on the evenings of Monday & Wednesday, arriving at Milton
                            Thursday & Saturday, and both leaving it on Saturday. so that tho you may send me dispatches twice a week, I can answer
                            but once. your letter of the 14th. arrived on Saturday and both posts were returned before my messenger could bring it
                            here. you could not have got the answer by post till this day (Monday) week. I have therefore thought it best to hire an
                            express, who will deliver my letter Wednesday evening or Thursday morning, 5. days sooner than the post, & consequently
                            saving so many days demurrage of the vessel you mention. I have engaged that you shall allow him whatever the public are
                            in the habit of allowing expresses engaged in Washington. mr Madison lately sent an express here, I presume on such
                            allowance as may be proper for this one. Affectionate salutations.
                    